Citation Nr: 0843287	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
January 1971 to January 1974, and had other periods of 
reserve duty with the Alaska Air National Guard from November 
1977 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.

The veteran appeared at a Travel Board Hearing before the 
undersigned in May 2008.  A transcript is associated with the 
claims file.  


FINDINGS OF FACT

1.  An RO decision in October 1994 denied the veteran's claim 
for service connection for schizophrenia and that decision 
was not appealed; a subsequent rating decision of February 
1999 reopened the claim for service connection for 
schizophrenia but denied it on the merits, and denied a claim 
for service connection for PTSD; this decision was also not 
appealed.    

2.  Evidence received since the February 1999 RO decision 
that denied both claims on the merits does not include 
competent evidence that relates to an unestablished fact 
necessary to substantiate the claims; the additional evidence 
does not raise a reasonable possibility of substantiating 
either claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO decision that denied service 
connection for schizophrenia became final.  38 U.S.C.A § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The February 1999 RO decision that reopened but denied 
service connection for schizophrenia, and denied service 
connection for PTSD became final.  38 U.S.C.A § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2008).

3.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) and that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims to 
reopen and the underlying claims for service connection on 
the merits in a January 2006 pre-adjudicative letter, which 
included information as to what evidence was needed to reopen 
a previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran was specifically informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  Although not required, he 
was also notified of the need to give VA any evidence 
pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was sent after 
the RO's initial decision.  However, for reasons discussed in 
further detail below, the Board finds that new and material 
evidence has not been received to reopen previously denied 
claims for entitlement to service connection for 
schizophrenia and PTSD.  Thus, any question as to the timing 
of notice regarding the rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is no medical examination associated with the 
claims to reopen; however, one is not required in the current 
case.  The veteran's claims were initially denied on the 
basis that there was no indication in the record of 
schizophrenia or other psychotic disorder which began in 
service or was causally related to any incident of active 
duty, and that there was no current diagnosis of PTSD.  The 
additional evidence in question does not alter those findings 
of fact; the record remains devoid of competent evidence of a 
diagnosis of PTSD or of a nexus between the veteran's 
schizophrenia and service.  Absent the receipt of new and 
material evidence, there is no duty to provide an examination 
or medical opinion.  38 C.F.R. § 3.159(c)(4)(C) iii (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As noted above, this notification 
obligation was accomplished by way of a letter from the RO to 
the veteran.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran's original claim for service connection for 
schizophrenia was denied by an October 1994 RO decision on 
the basis that there was no current diagnosis of 
schizophrenia and there was no medical evidence linking a 
psychiatric disorder to service.  The veteran did not appeal 
the decision, and it became final within a year of 
notification.  38 C.F.R. § 3.104.  The veteran filed a 
petition to reopen this claim and a claim for service 
connection for PTSD, which were adjudicated by the RO in a 
February 1999 decision.  In this decision, the RO determined 
that the medical evidence received after the 1994 final 
decision noted above included a diagnosis of schizophrenia, 
which was sufficient to reopen the claim but as there was no 
competent evidence of a causal link between the veteran's 
psychotic disorder and service, the claim was denied on the 
merits.  The February 1999 rating decision also denied 
service connection for PTSD on the basis that there was no 
medical evidence of a current diagnosis of PTSD.  The 1999 
decision on both claims was not appealed and became final 
within a year of notification.  38 C.F.R. § 3.104.

Under 38 C.F.R. § 3.156, the veteran must submit new and 
material evidence in order to reopen a previously denied 
claim.  That is, he must submit evidence that is both new to 
the record, and, that relates to a previously unestablished 
fact necessary to substantiate the underlying claim for 
service connection.  Id.  As explained in detail below, the 
additional evidence at issue (received since the February 
1999 final RO decision that denied service connection for 
schizophrenia and PTSD) includes medical evidence of a 
diagnosis of schizophrenia but such was already established 
by the previously considered evidence.  What was lacking then 
and the record continues to be devoid of now is evidence of 
in-service symptoms indicative of a psychotic disorder or a 
competent opinion suggesting a nexus between a current 
psychotic disorder and service.  For PTSD, there was no 
current diagnosis of record at the time of the initial 
February 1999 denial and the evidence received subsequent to 
that decision does not alter that factual basis.

Upon review of the record, the Board finds that there are 
private and VA mental health clinical notes dated in the 
1980s and 1990s which are new, in that they were not of 
record at the time of the last finalized decision of record.  
These records do not, however, establish a diagnosis of PTSD, 
nor do they relate a current psychotic or schizophrenic 
disorder to military service.  Thus, this evidence does not 
relate to an unestablished fact necessary to substantiate the 
underlying claims.  

The veteran has submitted lay statements in which he purports 
some type of relationship between a psychiatric condition and 
service.  To the extent the veteran's statements can be 
construed as claiming that he has a current diagnosis of PTSD 
and that there is a causal relationship between his 
schizophrenia and service, the Board acknowledges that he is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  However, where the determinative issue involves 
medical causation or a medical diagnosis, as in this case, 
competent medical evidence must demonstrate that the claim is 
plausible.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Mere lay assertions of medical status do not 
constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  There is no indication in the 
record that the veteran has any history of medical or 
psychiatric training and it is not contended otherwise.

In summation, the Board finds that no evidence has been 
received since the February 1999 final RO decision that 
relates to a previously unestablished fact necessary to 
substantiate either underlying claim for service connection 
at issue.  As new and material evidence has not been 
received, the application to reopen claims for service 
connection for PTSD and schizophrenia must be denied.  
38 C.F.R. § 3.156.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).












ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for 
schizophrenia; the claim to reopen is denied.  

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for PTSD; the 
claim to reopen is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


